Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends from claim 31. It appears that when the claims were drafted, updates and correction were not made in order to provide the proper dependency for claim 16.  For purposes this examination, the claim 16 is treated as depending from claim 13.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-13, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13, 18 of U.S. Patent No. 8922590. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-9, 12-13, 15-19 of the instant application 17368154 are anticipated by claims 1-9, 11-12, 18, 20-24 of U.S Patent No. 8922590 in that claims 1-9, 11-12, 18, 20-24 contains all limitations of claims 1-9, 12-13, 15-19  of instant application 17368154. The instant application claim is broader in every aspect than U.S Patent No. 8922590 and therefore an obvious variant thereof.
A chart showing the similar between Application No. 17368154 and U.S Patent No. 8922590

Application No. 17368154
Patent No.8922590
Claim 1
A system for providing an augmented reality interface comprising: a head mounted display having a wireless data interface, a 5camera and a display, the head mounted display configured to receive user interface data and to generate a user interface using the display and to receive image data from the camera and to transmit the image data over the wireless data interface to a wireless network; and 10a wireless device configured to generate the wireless network, to transmit the user interface data to the head mounted display, to receive the image data from the head mounted display and to generate modified user interface data as a function of the image data.
Claim 1
A system for providing an augmented reality interface comprising: a head mounted display having a wireless data interface, a camera and a display, the head mounted display configured to receive user interface data and to generate a user interface using the display and to receive image data from the camera and to transmit the image data over the wireless data interface to a wireless network; and a wireless device configured to generate the wireless network, to transmit the user interface data to the head mounted display, to receive the image data from the head mounted display and to generate modified user interface data as a function of the image data; 
wherein the wireless device further comprises am augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device and to generate virtual coordinate data for placement of user interface objects at locations in a virtual field around the wireless device, the virtual coordinate data for each of the user interface objects is three dimensional virtual coordinate data relative to an origin of the three dimensional virtual coordinate data that is located at the wireless device and having a form a.b.c.d, where each of a, b, c and d are separate fields and at least three of a, b, c and d represent three dimensional coordinates associated with a center of a user interface object.
Claim 2
The system of claim 1 wherein the wireless device comprises an augmented reality interface system configured to receive location data and to generate location-based user interface data.
Claim 2
The system of claim 1 wherein the wireless device is remote from the head mounted display and comprises an augmented reality interface system configured to receive location data and to generate location-based user interface data centered at a virtual location relative to virtual origin coordinates associated with a location of the wireless device.
Claim 3
The system of claim 1 wherein the wireless device comprises an augmented reality interface system configured to receive object data and to generate object-based user interface data.
Claim 3
The system of claim 1 wherein the wireless device is remote from the head mounted display and comprises an augmented reality interface system configured to receive object data and to generate object-based user interface data centered at a virtual location having associated virtual coordinates that are related to virtual origin coordinates associated with a location of the wireless device.
Claim 4
The system of claim 1 wherein the wireless device comprises an augmented reality interface system configured to generate a virtual user interface and to extract user interface interaction data from the image data.
Claim 4
The system of claim 1 wherein the wireless device is remote from the head mounted display and comprises an augmented reality interface system configured to generate a virtual user interface and to extract user interface interaction data from the image data as a function of a three dimensional virtual location of a hand of the user within the image data relative to a three dimensional virtual origin coordinate associated with a location of the wireless device
Claim 5
The system of claim 1 wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to control the state for the image 5object.
Claim 5
The system of claim 1 wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to control the state for the image object.
Claim 6
The system of claim 1 wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for 10each image object is used to receive a user control that has been extracted from the image data for the image object.
Claim 6
The system of claim 1 wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to receive a user control that has been extracted from the image data for the image object.
Claim 7
The system of claim 1 further comprising one or more user controls generated in the display by the wireless device.
Claim 7
The system of claim 1 further comprising one or more user controls generated in the display by the wireless device, each of the user controls having associated virtual coordinate data relative to virtual origin coordinates associated with a location of the wireless device such that placement of the user controls in the display is independent of the image data received from the camera
Claim 8
The system of claim 1 wherein the wireless device further comprises an augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device and to generate virtual coordinate data for 20locations in a virtual field around the wireless device.
Claim 8
The system of claim 1 wherein the wireless device is separate from the head mounted display and further comprises an augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device and to generate virtual coordinate data for locations in a virtual field around the wireless device.
Claim 9
The system of claim 8 wherein the virtual coordinate data is incorporated into an Internet protocol address.
Claim 9
The system of claim 8 wherein the virtual coordinate data is incorporated into an Internet protocol address that identifies a three dimensional location within the virtual field.
Claim 11
The system of claim 8 wherein the augmented reality coordinate system is configured to receive image data that 30includes real object image data and spatial grid data and to generate virtual coordinate data for a real object associated with the real object image data.
Claim 11
The system of claim 8 wherein the augmented reality coordinate system is configured to receive image data that includes real object image data and spatial grid data and to generate virtual coordinate data for a real object associated with the real object image data as a function of the real object image data and the spatial grid data.
Claim 12 
The system of claim 8 wherein the augmented reality coordinate system is configured to receive wireless signal data associated with the real object and to modify the virtual coordinate data for the real object as a function of the 5wireless signal data.
Claim 12
The system of claim 8 wherein the augmented reality coordinate system is configured to receive wireless signal data associated with the real object and to modify the virtual coordinate data for the real object as a function of the wireless signal data.
Claim 13
A method for providing an augmented reality interface comprising:
 wirelessly transmitting user interface data from a wireless device to a head mounted display to cause the head mounted 5display and to generate a user interface control; wirelessly receiving image data from the head mounted display at the wireless device; and







 processing the image data with a processor of the wireless device to extract a user selection of the user interface 10control.
Claim 18
A method for providing an augmented reality interface comprising: 
wirelessly transmitting user interface data from a wireless device that is separate from a head mounted display to the head mounted display to cause the head mounted display and to generate a user interface control that is located within a view of the user as a function of a fixed location of the user interface control relative to the wireless device and that is independent of image data generated by a camera of the head mounted display; wirelessly receiving image data from the camera of the head mounted display at the wireless device; and 
processing the image data with a processor of the wireless device to extract a user selection of the user interface control; wherein the wireless device further comprises an augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device and to generate virtual coordinate data for placement of user interface objects at locations in a virtual field around the wireless device, the virtual coordinate data for each of the user interface objects is three dimensional virtual coordinate data relative to an origin of the three dimensional virtual coordinate data that is located at the wireless device and having a form a.b.c.d, where each of a, b, c and d are separate fields and at least three of a, b, c and d represent three dimensional coordinates associated with a center of a user interface object.

Claim 15
The method of claim 13 further comprising receiving location data and generating location-based user interface data.
Claim 20
The method of claim 18 further comprising receiving location data and generating location-based user interface data at a predetermined virtual location within a virtual coordinate system relative to the wireless device, wherein the predetermined virtual location does not change as a function of a location of the user.
Claim 16
The method of claim 31 further comprising receiving 20object data and generating object-based user interface data.

Claim 21
The method of claim 18 further comprising receiving object data and generating object-based user interface data at predetermined virtual coordinates within a virtual coordinate system generated by the wireless device.
Claim 17
The method of claim 13 further comprising instantiating a virtual machine for the user interface control, 25wherein the virtual machine is used to control a state of the user interface control.
Claim 22 
The method of claim 18 further comprising instantiating a virtual machine for the user interface control, wherein the virtual machine is used to control a state of the user interface control.
Claim 18
The method of claim 13 further comprising: receiving physical coordinate data for a location of the 30wireless device; and generating virtual coordinate data for locations in a virtual field around the wireless device.
Claim 23
The method of claim 18 further comprising: receiving physical coordinate data for a location of the wireless device; and generating virtual coordinate data for locations in a virtual field around the wireless device
Claim 19
The method of claim 13 further comprising: receiving real object image data and spatial grid data; and generating virtual coordinate data for a real object associated with the real object image data.
Claim 24
The method of claim 18 further comprising: receiving real object image data containing spatial grid data; and generating virtual coordinate data for a real object associated with the real object image data.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims1-4, 7-8, 10, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”)
Regarding independent claim 1,MACIOCCI teaches a system for providing an augmented reality interface  (Figs 38-39) comprising:
a head mounted display having a wireless data interface (¶0062 “In another embodiment, the head mounted device may include a wireless interface for connecting with the Internet, a local wireless network, or another computing device…...”), a 5camera and a display (¶0061 “….In another embodiment, the head mounted device may comprise a processor, a memory, a display and a camera. In an embodiment, head mounted device 10 may be a mobile device (e.g., smartphone, etc.) that includes one or more sensors (e.g., a depth sensor, camera, etc.) for scanning or collecting information from an environment (e.g., room, etc.) and circuitry for transmitting the collected information to another device (e.g., server, second mobile device, etc.); the head mounted display configured to receive user interface data and to generate a user interface using the display (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface”; ¶0061 “….In another embodiment, the head mounted device may comprise a processor, a memory, a display and a camera. In an embodiment, head mounted device 10 may be a mobile device (e.g., smartphone, etc.) that includes one or more sensors (e.g., a depth sensor, camera, etc.) for scanning or collecting information from an environment (e.g., room, etc.) and circuitry for transmitting the collected information to another device (e.g., server, second mobile device, etc..”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location);  and to receive image data from the camera (¶0066 “Turning to FIG. 1, the various embodiments enable a head mounted device 10 to render a virtual object 14 displayed on an anchored surface 16 in order to provide an augmented reality experience that can facilitate interactions with a computing device and collaborations with other users. The various embodiments may include capturing an image with a camera that is head mounted or body mounted (e.g., on the neck, shoulder or arms of a user, or hand held). For ease of reference, the term "body mounted" as used herein and in the claims encompasses head mounted. In an embodiment, this camera may be a head or body mounted stereo camera, which can generate image data that a processor can analyze to estimate distances to objects in the image through trigonometric analysis of stereo images”¶0085-0086, ¶0089, ¶0106 ) and to transmit the image data over the wireless data interface to a wireless network (¶0086 “In various embodiments, the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices to enable two or more users to interact with and collaborate on documents, files and virtual objects. In this manner, the head mounted devices 10 can facilitate collaboration by multiple users over virtual objects, such as providing a virtual or augmented reality experience enabling users to interact with and view three-dimensional virtual objects from various perspectives. To enable such a collaboration experience, the head mounted devices 10 may transmit to each other three-dimensional virtual object models and/or data sets for rendering on their respective displays. The head mounted devices 10 may also receive data files, such as coordinate maps and three-dimensional virtual object models and/or data sets from other computing devices, such as network servers. Also, image data generated by one or more of the head mounted devices involved in a collaboration may be transmitted to and displayed on head mounted devices or other mobile devices such as smartphones or tablet computers used by non-participants, enabling others to view the collaboration in a virtual or augmented reality experience. Others viewing a collaboration session wearing head mounted devices or using another mobile device such as a smartphone or tablet may not only see the virtual objects and user interactions with them, but have limited interaction capabilities with the virtual augmentations seen by one of the head mounted device users. This limited interaction may include touching the augmentation to cause an effect, defining an interactive area or anchor point on the physical surface (effectively adding a new augmentation to the shared experience), and interacting with the shared mixed reality scene via gestural and/or audio inputs. Any of such changes in the virtual experience may be reflected in the head mounted displays worn by the other users.” ¶0089  In some implementations or situations, the second head mounted device 10b may receive image data from the first head mounted device 10a showing the virtual object anchored to the anchor surface 16. In such cases, the processor within or coupled to second head mounted device 10a may receive video data generated by the first head mounted device 10a via a wireless data link, and simply display the received video data as output video images. In this application, the second user views the scene and the anchored virtual object 14a on the second head mounted display from the first user's perspective. Thus, in this implementation the second user may experience the first user's viewing experience like a movie or TV video. This first-user-perspective may be very useful in some situations, such as when the first user is showing the second user how to do something for training or the second user is supervising the activities of the first user. In this situation, the data sent over the data link may be a simple video and audio stream, and the second head mounted device may simply project the received image onto the head mounted display with further processing or rendering of virtual objects. As described below, the video and image data from the first head mounted device may also be transmitted (e.g., via a network, server or peer-to-peer wireless data link) to other computing devices, such as smartphones, tablet computers, laptop computers or large video displays, to enable others to view and share in the virtual/augmented reality experience of the first user”;¶0108)  and 
10a wireless device (¶0061 “As used herein, the term "head mounted device" (HMD) refers to a device that captures distance sensor data and has a display capability linked to a mobile processor, which may be a separate device relative to the head mounted device and as shown in FIG. 16. In an embodiment, the head mounted device 10 may be an accessory for a mobile device CPU (e.g., the processor of a cell phone, tablet computer, smartphone, etc.) with the main processing of the head mounted devices control system 1610 ("VIRT control system" in the figures) being performed on the processor of mobile device 1605. In another embodiment, the head mounted device may comprise a processor, a memory, a display and a camera. In an embodiment, head mounted device 10 may be a mobile device (e.g., smartphone, etc.) that includes one or more sensors (e.g., a depth sensor, camera, etc.) for scanning or collecting information from an environment (e.g., room, etc.) and circuitry for transmitting the collected information to another device (e.g., server, second mobile device, etc.). configured to generate the wireless network (¶0062 “In another embodiment, the head mounted device may include a wireless interface for connecting with the Internet, a local wireless network, or another computing device….”¶0103 “Similarly, the second head mounted device 10b may also include a transceiver to communicate with a network to send/receive data via a network, such as the Internet, an intranet, a wireless network, or any other appropriate telecommunications network.”), to transmit the user interface data to the head mounted display (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”), to receive the image data from the head mounted display (¶0089  In some implementations or situations, the second head mounted device 10b may receive image data from the first head mounted device 10a showing the virtual object anchored to the anchor surface 16. In such cases, the processor within or coupled to second head mounted device 10a may receive video data generated by the first head mounted device 10a via a wireless data link, and simply display the received video data as output video images. In this application, the second user views the scene and the anchored virtual object 14a on the second head mounted display from the first user's perspective. Thus, in this implementation the second user may experience the first user's viewing experience like a movie or TV video. This first-user-perspective may be very useful in some situations, such as when the first user is showing the second user how to do something for training or the second user is supervising the activities of the first user. In this situation, the data sent over the data link may be a simple video and audio stream, and the second head mounted device may simply project the received image onto the head mounted display with further processing or rendering of virtual objects. As described below, the video and image data from the first head mounted device may also be transmitted (e.g., via a network, server or peer-to-peer wireless data link) to other computing devices, such as smartphones, tablet computers, laptop computers or large video displays, to enable others to view and share in the virtual/augmented reality experience of the first user”) and to generate modified user interface data as a function of the image data (¶0075 “FIG. 1 illustrates a user using a head mounted device 10. The head mounted device 10 may enable the user to designate nearby surfaces, such as a wall 12, as a virtual "flat panel screen" 16. The user may identify a nearby surface 16 using an input command. When multiple users are equipped with head mounted devices 10 connected to a common network or database, some or all of those users may see the same virtual object 14 at the same time, which enables collaboration and group discussions regarding the virtual object as if it were a real world object. ¶0076 “The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface. This may be beneficial for collaboration among a group of users, because the virtual object 14 may be a collaborative focal point for a conversation regardless of the location and viewing perspective of each user. For example, a first user may read media on the anchor surface or watch a presentation given by a second user. This will give the first user the appearance that the virtual object 14 is a real world or physical object similar to a flat panel screen, except that the first user may change the anchor surface 16 to a different surface or object in the room without disruption.”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”)
Regarding claim 2, MACIOCCI teaches the system of claim 1 wherein the wireless device comprises an augmented reality interface system (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”) configured to receive location data and to generate location-based user interface data (¶0164] “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”; ¶0230 “Each device 2205 and 2210 may embed location data into the data collected pertaining to the mapped and scanned image and scanned surfaces. For example, a first head mounted device 2205 may scan a room including objects in the room. The scanning may result in the aggregation and collection of positional data for the objects, contour data of the objects, distance data from the object to the head mounted device, and orientation data of the head mounted device and the objects. The scanning may result in data, which may be communicated to the router 2275. Together with the data, the first head mounted device 2205 processor may embed location data into the scanned data. The location data may be coordinates in longitude, latitude and elevation. The first communication device 2205 designates each surface in a local physical environment. The processor may be able to identify which shared data may be placed on each surface so another device may quickly be able to located and utilize the data.” ¶0110 “In an embodiment, the processor within or coupled to the head mounted device 10a may receive an input indicating a standby location for a virtual object 14. The standby location may be a location where an initial condition of the virtual object 14 can be displayed as not anchored or fixed to a real world surface. The standby location may be a location where the virtual object 14 is "free floating" on the display unconnected to a real world object. Alternatively, the standby location can be a different anchor surface 16 located in the image, for example, on a ceiling, or a repeated and familiar location for the user. The standby location may be a place or surface where the object can be "stored" until the user takes further action to anchor the virtual object 14 to an anchor surface. The processor within or coupled to the head mounted device 10a may calculate parameters including distance and orientation with respect to the head mounted or body mounted camera that corresponds to the standby location and the processor may display the virtual object 14 with the proper perspective for the standby location. The standby location may be displayed as free floating and may appear to be movable and unconnected to surfaces in the image as the user turns his/her head and moves about the room.”; ¶0165] In determination block 908, the processor of the second head mounted device may determine whether the second user would like to select a new anchor surface to anchor the virtual object in the displayed image. For example, the second user may wish to anchor the image on a surface in the displayed image that may be convenient during collaboration such as a physical desk top. In an embodiment, the virtual object may be anchored on a virtual physical surface, such as, for example, a virtual table, which may appear within the rendered image.”)
Regarding claim 3, MACIOCCI teaches  the system of claim 1 wherein the wireless device comprises an augmented reality interface system (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”)  configured to receive object data and to generate object-based user interface data (¶0306 “For example, the first user system 3900a may scan an area with infrared light and may measure a time of flight of the reflected infrared light to a gating mechanism. This may be utilized to determine the shape of objects in a predetermined area and may also be utilized to determine a distance parameter of the objects. The first user system 3900a may wirelessly communicate the distance parameter to the sever 3906. The cloud server 3906 may utilize the scanned data to generate an image including a virtual object. The virtual object may be generated in an image and wirelessly communicated to the display system 3901 and the second head mounted device 3900b together with scanned data of the predetermined area.”)
Regarding claim 4, MACIOCCI teaches the system of claim 1 wherein the wireless device comprises an augmented reality interface system (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”) configured to generate a virtual user interface (¶0069 “… The virtual object 14 may be any virtual object 14, including, for example, text, graphics, images and 3D shapes. When presented in this manner, the projection of virtual objects positioned at/on designated locations within the surrounding environment can create the experience of virtual reality and enable user interactions with the virtual object…” ¶0077 “In a non-limiting example, the virtual object 14 may be a display output of a software application intended for collaboration. For example, the virtual object 14 may include text, media, television channels, movies, document word processing applications, email, video, telephone calls, social network postings, RSS feeds, etc.  ¶0087] FIG. 2 illustrates two users using first and second head mounted devices 10a, 10b to view virtual objects anchored to a surface, such as a desk table top 16. In the illustrated example, the anchor surface 16 corresponds to the desk top surface 16, which is located within the image displayed by the first head mounted device 10a. The head mounted device 10a may generate a virtual object 14a, which is shown as a virtual screen in this illustration, and display the virtual object 14a as if it were connected to the desk top surface 16”; ¶0095 “In FIG. 3, a second user wearing a second head mounted device 10b sits across from the first user. The second head mounted device 10b may either receive an input to select the desktop to be the anchor surface 16 or may receive data from the first head mounted device 10a identifying the selected anchor surface 16. Using this information the second head mounted device 10b may generate a display of the virtual object 14b reoriented to appear right side up and with the proper perspective for the second user. To generate this display, the second head mounted device 10b may receive data regarding the virtual object to be rendered, such as its content and data regarding its general shape and orientation. The second head mounted device 10b may use the anchor surface selected by the first user (or another anchor surface selected by the second user) to determine a location, orientation and perspective for displaying the virtual object. This may include determining a proper top of the object, and an angle of projection of the object to match the anchor surface that results in the proper perspective of the rendered object. Thus, as illustrated in FIG. 3, the second user views the same virtual object 14b anchored to the desk top surface 16 but right side up from the second user's perspective.”; ¶0201 “FIG. 15 illustrates a high level top down view of an illustration of a display output of the head mounted device 10. The display output shows a virtual object 14. The virtual object 14 is illustrated as a virtual flat panel screen that outputs data. In this embodiment, the virtual screen outputs a graphical table with a number of bar charts. Multiple users may collaborate over the virtual object in a virtual reality setting in that the virtual object 14 only appears in the output of the display but appears to be a tangible, real object to the viewer.”) and to extract user interface interaction data from the image data (¶009 “ For example, if the second user 10b moves closer to the desktop anchor surface 16, the virtual object 14b may become larger. If the second user 10b moves further from the desktop anchor surface 16, the virtual object 14b may become smaller. Further, if the second user 10b rotates the display relative to the horizontal, the virtual object 14b may similarly compensate for the rotation to appear anchored to the desktop anchor surface 16. As a further example, the user may move with his/her arms and hands in a manner that appears to interact with the object 14b in order to close it or remove it from the display, such as sweeping an arm as if to brush the virtual object aside, closing fingers around the virtual object, or punching the virtual object 14b. As a further example, a second user 10b may execute gestures that attempt to pull or push the virtual object 14b and this pulling or pushing can be interpreted as an input command. As mentioned above, recognizable gestures may be stored in a gesture dictionary which may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on or in close proximity to the apparent location of a virtual object in a generated display. In this manner, users may interact with a virtual object 14b anchored to a surface 16 using gestures that would be suitable for a real world object, thereby making interactions with virtual objects intuitive and easy to learn.”).
Regarding claim 7, MACIOCCI teaches the system of claim 1 further comprising one or more user controls generated in the display by the wireless device (¶0097 “In various embodiments, the second user may provide inputs to the second head mounted device 10b to control or change the orientation, size, and shape (e.g., perspective) of the virtual object 14b. For example, the second user utilizing a detected gesture input command may drag the corners of the virtual object 14b to make it larger or smaller. As another example, the second user may minimize the virtual object 10b and open a new application or virtual object”; ¶0124 “The scene manager block 510 of the controller may receive data from the scene sensor 500 and construct the virtual representation of the physical environment. For example, a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room. Such distance measurements may be used to determine the location, size and shape of objects in the room and to generate a map of the scene. Once a map is formulated, the scene manager block 510 may link the map to other generated maps to form a larger map of a predetermined area. In an embodiment, the scene and distance data may be transmitted to a server or other computing device which may generate an amalgamated or integrated map based on the image, distance and map data received from a number of head mounted devices (and over time as the user moved about within the scene). Such an integrated map data made available via wireless data links to the head mounted device processors. The other maps may be maps scanned by the instant device or by other head mounted devices, or may be received from a cloud service. The scene manager 510 may identify surfaces and track the current position of the user based on data from the scene sensors 500. The user control block 515 may gather user control inputs to the system, for example audio commands, gestures, and input devices (e.g., keyboard, mouse). In an embodiment, the user control block 515 may include or be configured to access a gesture dictionary to interpret user body part movements identified by the scene manager 510, As discussed above a gesture dictionary may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on or in close proximity to the apparent location of a virtual object in a generated display. The user control block 515 may also recognize compound commands. This may include two or more commands. For example, a gesture and a sound (e.g. clapping) or a voice control command (e.g. `OK` detected hand gesture made and combined with a voice command or a spoken word to confirm an operation). When a user control 515 is identified the controller may provide a request to another subcomponent of the device 10.” ¶0286 “FIG. 35 illustrates an embodiment method 3500 where a gestural command may be processed and recognized. In response to the gestural command, the processor may render a "virtual input device" on the virtual object so the user can utilize the virtual input device to manipulate the virtual object. The virtual input device may be a generated virtual object that can be controlled by tracking the movements of the user. For example, the virtual object may be a virtual pointer, or an icon or any other controllable virtual object selected by the user.” ¶0303 “FIG. 38 illustrates a high level diagram of a first and a second head mounted device system 3800 and 3800a illustrating how a second head mounted device may provide pointing coordinates and gesture controls for implementation by a first head mounted device. The primary head mounted device system 3800 may include a first head mounted or body mounted camera array 3801 and a first processor 3804 operable with a peer to peer based arrangement. A first processor 3804 may be operable as a host processor and a second processor 3805 may be operable as a secondary system. A second head mounted device system 3800a may act as system that receives a generated image for display from a primary system 3800. The second head mounted device system 3800a may include a head mounted or body mounted camera array 3802 and a second processor 3805. A display system 3803 may be also be provided for the user to view three-dimensional images. The head mounted or body mounted camera array 3801 may provide the image and distance data to the first processor 3804, which generates and provides the image data to the display system 3803. The primary processor 3804 may provide the image to the second processor 3805, and the second head mounted device may provide point coordinates and gesture controls to the primary processor 3804. Image and distance data and provided to the processors 3804 and 3805 whereby a primary processor generates a virtual object and displays the image on a display system 3803 and also communicates the image to the second processor 3805 for display. The second processor 3805 may detect user gestures as user inputs, such as pointing to locations for anchor surfaces or moving objects and control commands, and provide those point and gesture controls to the first processor where the inputs may be processed)
 Regarding claim 8, MACIOCCI teaches the system of claim 1 wherein the wireless device further comprises an augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device (¶0162 “With a coordinate frame of reference identified, structures and surfaces within view of the users may be identified or linked to the coordinate system by using distance measurements from the user (e.g., from distance sensors and/or processing of stereo images) to various coordinate defining surfaces (e.g., walls, floor and ceiling) and to various objects and surfaces in view of the head mounted display. A simple geometric coordinate translation algorithm may then be used to translate user-relative coordinates of objects and surfaces to a general room coordinate map. Thus, the result of this processing may be to generate a data set of coordinate vectors (e.g., 3 coordinate distances) for each object or surface in the room within a general reference frame. A head mounted device may use this coordinate database to determine its own location within the room. Then, knowing its own location within a coordinate database for the room, the processor can calculate distances and directions from the head mounted device to all objects and surfaces in the room using simple Cartesian coordinate transformation algorithms. In the situation of the users being outdoors, the general reference frame may be based upon geographic coordinates, which may be arbitrarily selected and tied to or determined from GPS system measurements.”;¶ 0170 “In block 1002 of method 1000 the processor may receive position data from a locating device associated with the head mounted device, such as a Global Positioning Unit (GPS) or any other space-based global navigation satellite system (GNSS) receiver, or navigation device associated with the head mounted device. For example, the location device may be a device that determines a location from a radio network base station. In another embodiment, the head mounted device may receive local positional data from a local device, such as a cloud server, or from a wireless communication network base station. In a further embodiment, the user may provide an input (e.g., a voice command or button press) indicating the head mounted device is entering a new location and/or starting a new collaboration session. In a further embodiment, the head mounted device may receive peer network advertisements from other devices and determine from a new advertisement that the device has entered a new location ¶0164 “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”) and to generate virtual coordinate data for 20locations in a virtual field around the wireless device (¶0239] FIG. 25A illustrates an embodiment of a system 2500 with three mobile devices 2501, 2502, and 2503 and a server 2504. The devices 2501-2503 and the server 2054 exchange scanned data and map information. The map may include scanned parameters of a room. The map may include an identification of surfaces in the image, such as a flat screen display 2530 and a table 2532, including shapes and sizes of objects in the image. The map may also include a distance and angle that the objects are located from the device, or coordinate locations within a frame of reference linked to room or arbitrary coordinates. For example, the map may identify locations of objects in terms of a number of meters from an origin along three perpendicular coordinate axes, such as along the three axes (e.g., length, width, height) defining a particular corner of the room. The map may include a header that relates to a three-dimensional position and location of the device where the objects were captured. Map data may be uploaded to a server 2504 from each position where the device scans image data, and the server may use distance measurements and images from all head mounted devices and from all locations to build a map based on the frame of reference linked to the room. To do so, the server 2504 may perform a coordinate transformation on all received location data to transform distance measurements from head-mounted device-centric spherical coordinates (i.e., distance and angle from the head mounted device to each object) to an arbitrary rectilinear coordinate system, such as to locate objects with respect to room length, width and height coordinates. The mathematics and algorithms for accomplishing such coordinate transformations are well known in the art.”)
Regarding claim 10, MACIOCCI teaches the system of claim 8 wherein the virtual coordinate data is three dimensional virtual coordinate data (¶0239 “…For example, the map may identify locations of objects in terms of a number of meters from an origin along three perpendicular coordinate axes, such as along the three axes (e.g., length, width, height) defining a particular corner of the room. The map may include a header that relates to a three-dimensional position and location of the device where the objects were captured. Map data may be uploaded to a server 2504 from each position where the device scans image data, and the server may use distance measurements and images from all head mounted devices and from all locations to build a map based on the frame of reference linked to the room. To do so, the server 2504 may perform a coordinate transformation on all received location data to transform distance measurements from head-mounted device-centric spherical coordinates (i.e., distance and angle from the head mounted device to each object) to an arbitrary rectilinear coordinate system, such as to locate objects with respect to room length, width and height coordinates. The mathematics and algorithms for accomplishing such coordinate transformations are well known in the art.” ¶0343] Various embodiments may include methods of storing spatial data for use in an augmented reality system by generating data regarding locations of surfaces and objects in a scene based on images and spatial data gathered from a first body mounted sensor device, generating a three dimensional map of the scene based on the generated data, adding geographical identification metadata to the three dimensional map of the scene, storing the geographical identification metadata and three dimensional map in a memory, and transmitting at least a portion of the geographical identification metadata and three dimensional map to a second body mounted sensor device. In an embodiment, generating data regarding locations of surfaces and objects in a scene based on images and spatial data gathered from a first body mounted sensor device may include capturing a scene image of the scene with a body mounted camera, capturing spatial data of objects within the scene with a body mounted sensor array, recognizing objects within the captured scene image, and determining distances from the first body mounted sensor device to the objects recognized within the scene image, and adding geographical identification metadata to the three dimensional map of the scene may include associating the determined distances with the objects recognized within the scene image.)
Regarding claim 12, MACIOCCI teaches the system of claim 8 wherein the augmented reality coordinate system is configured to receive wireless signal data associated with the real object ( ¶0240] The embodiment of a system 2500 is not limited to a head mounted device but instead may further be applicable to a different computing device. Alternatively, the head mounted device 10 may be an accessory to a mobile CPU (phone, tablet etc.) with the main processing performed on the mobile CPU and data being exchanged by and between the mobile phone and a head mounted device (not shown). FIG. 25A illustrates how collaboration may occur to scan and to render the image quickly using a centralized database server 2504. For example, the devices 2501, 2502, and 2503 may include a device for emitting and sensing light or ultrasound for measuring distances to objects and surfaces in a room via time of flight calculations. In another embodiment, a RGB-D camera may capture image data. The devices 2501, 2502, and 2503 may utilize the scanned data to generate a virtual object and anchor the virtual object on at least one surface of the image and render the virtual object together with the captured image to provide a virtual or augmented reality experience. 0249] In determination block 2520 the processor may determine whether a second head mounted device has entered a location for which to receive complementary shared data to generate the virtual object faster for a particular location. For example, a second head mounted device may be in the same room and may emit a signal to a first head mounted device, or may emit a signal to the cloud server, which determines that the second device has entered a specific location. Processing an image can be burdensome for some devices. Also, scanning a room may also be time consuming. The second head mounted device, therefore, may take advantage of the work that the first head mounted device has already done and receive the calculated parameters pertaining to objects, and surfaces in the room to generate a virtual object for the second user faster.” and to modify the virtual coordinate data for the real object as a function of the wireless signal data (¶0136] In determination block 704, the processor may determine whether the position of the user or the anchor surface has changed. For example, the user may anchor the image on a surface such as a wall or in free space and the user may walk away from the wall during collaboration with another user, thus changing position. If the position has changed (i.e., determination block 704="Yes") which indicates the user has moved away from the anchored virtual object or the anchor surface has moved, the processor may determine and calculate a change of the anchored virtual object based on the new position in block 705. In block 706, the processor may render the image with the anchored virtual object on the head mounted display. If the processor determines that the virtual object has not moved (i.e., determination block 704="No"), the anchored virtual object may be rendered unchanged. The processor may render the virtual object in the image for the current position on the head mounted display in block 706.”; ¶0147 “As mentioned above, the user of the second head mounted device may elect to change the anchor surface, and thus move the image of the virtual object to another surface designated by the second user. If the head mounted device processor receives a user input indicating a desire to anchor the virtual object on a new surface (i.e., determination block 809="Yes") which indicates the second user desires to determine a new anchor for the virtual object 14, the processor may determine distance and orientation parameters of a new anchor of the virtual object on a second predetermined surface in block 810. In block 811, the processor may change or modify the virtual object to the parameters of the new anchor surface. The processor may process the virtual object 14 based on a distance and an orientation in block 812. In block 813, the second processor may render the image on the head mounted display with the anchored virtual object fixed on the second anchor surface. “ ¶0170-0175] In block 1002 of method 1000 the processor may receive position data from a locating device associated with the head mounted device, such as a Global Positioning Unit (GPS) or any other space-based global navigation satellite system (GNSS) receiver, or navigation device associated with the head mounted device. For example, the location device may be a device that determines a location from a radio network base station. In another embodiment, the head mounted device may receive local positional data from a local device, such as a cloud server, or from a wireless communication network base station. In a further embodiment, the user may provide an input (e.g., a voice command or button press) indicating the head mounted device is entering a new location and/or starting a new collaboration session. In a further embodiment, the head mounted device may receive peer network advertisements from other devices and determine from a new advertisement that the device has entered a new location’; 0173] In block 1016, the processor may receive data from the head mounted or body mounted stereo cameras, as well as distance measurements that may be obtained by distance sensors. In block 1018, the processor may use any map data received in block 1014 in conjunction with the camera images and any distance measurements in order to orient the device within the map and scene. Optionally, in block 1018, the processor may generate or update three-dimensional map data for any items or structures seen in the images that do not appear within the received map data. If no map data was received from another computing device and the device did not have a map for the location in memory, the processor may generate a new map in block 1018. [0174] In block 1020, the head mounted device processor may process images obtained by the camera using the data from the various sensors, including distance sensors and orientation sensors. This processing may enable the device to locate itself within coordinates or locations within the map data. This processing may also include determining the distance to and orientation of an anchor surface to use in rendering virtual objects.”)
Regarding independent claim 13, MACIOCCI teaches a method for providing an augmented reality interface comprising:
 wirelessly transmitting user interface data from a wireless device to a head mounted display  to cause the head mounted 5display and to generate a user interface control (¶0109 “In an embodiment, the second user wearing the second head mounted device 10b may provide an input to summon a new virtual object from a personal data space (e.g., cloud or mobile device) and add the new virtual object to a shared display so the first user also sees it in the first head mounted device 10a. In an embodiment, the first head mounted device 10a may receive a prompt which informs the user that a third virtual object is present and requests a user input or command to accept and display the third virtual object. The user may select a new physical surface to anchor the new virtual object to, or may accept the anchor surface selected by the second user.”; ¶0097 “In various embodiments, the second user may provide inputs to the second head mounted device 10b to control or change the orientation, size, and shape (e.g., perspective) of the virtual object 14b. For example, the second user utilizing a detected gesture input command may drag the corners of the virtual object 14b to make it larger or smaller. As another example, the second user may minimize the virtual object 10b and open a new application or virtual object”; ¶0124 “The scene manager block 510 of the controller may receive data from the scene sensor 500 and construct the virtual representation of the physical environment. For example, a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room. Such distance measurements may be used to determine the location, size and shape of objects in the room and to generate a map of the scene. Once a map is formulated, the scene manager block 510 may link the map to other generated maps to form a larger map of a predetermined area. In an embodiment, the scene and distance data may be transmitted to a server or other computing device which may generate an amalgamated or integrated map based on the image, distance and map data received from a number of head mounted devices (and over time as the user moved about within the scene). Such an integrated map data made available via wireless data links to the head mounted device processors. The other maps may be maps scanned by the instant device or by other head mounted devices, or may be received from a cloud service. The scene manager 510 may identify surfaces and track the current position of the user based on data from the scene sensors 500. The user control block 515 may gather user control inputs to the system, for example audio commands, gestures, and input devices (e.g., keyboard, mouse). In an embodiment, the user control block 515 may include or be configured to access a gesture dictionary to interpret user body part movements identified by the scene manager 510, As discussed above a gesture dictionary may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on or in close proximity to the apparent location of a virtual object in a generated display. The user control block 515 may also recognize compound commands. This may include two or more commands. For example, a gesture and a sound (e.g. clapping) or a voice control command (e.g. `OK` detected hand gesture made and combined with a voice command or a spoken word to confirm an operation). When a user control 515 is identified the controller may provide a request to another subcomponent of the device 10.” ¶0286 “FIG. 35 illustrates an embodiment method 3500 where a gestural command may be processed and recognized. In response to the gestural command, the processor may render a "virtual input device" on the virtual object so the user can utilize the virtual input device to manipulate the virtual object. The virtual input device may be a generated virtual object that can be controlled by tracking the movements of the user. For example, the virtual object may be a virtual pointer, or an icon or any other controllable virtual object selected by the user.”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”) ;
 wirelessly receiving image data from the head mounted display at the wireless device (¶0089 “In some implementations or situations, the second head mounted device 10b may receive image data from the first head mounted device 10a showing the virtual object anchored to the anchor surface 16. In such cases, the processor within or coupled to second head mounted device 10a may receive video data generated by the first head mounted device 10a via a wireless data link, and simply display the received video data as output video images.”); and 
 processing the image data with a processor of the wireless device to extract a user selection of the user interface 10control (¶0085] In another embodiment, a mobile computing device, such as a smartphone with camera may operate as a `magic lens` for users that are not wearing a head mounted display. In this embodiment, a user with a computing device connected to a system via a wireless data link may view the virtual objects on the device's display. This allows those users without a head mounted device to view the virtual objects and structures in the image, such as the anchor surface, in a manner similar to the way it appears on head mounted displays. For example, a first user may view a virtual object 14 connected to a wall on a head mounted display which communicates the image data to a second user's smartphone or PDA display so the second user may view the virtual object 14 as it appears anchored on a wall or other surface. In another embodiment, modular pico projectors may be linked to a mobile device and used to project images of virtual objects.” ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”; ¶0217] FIG. 20 illustrates an embodiment method 2000 for using a server to share location coordinate data and scanned data between at least two head mounted devices to render a virtual object. For example, a processor may share data over a communication network for use by multiple devices so the devices may process image data, positional data, orientation data, distance data and more quickly render a virtual object in an image by obtaining shared data or may share other data useful for collaboration purposes between software applications. For example, one user may be able to access another user's files stored in memory. The method 2000 enables a processor to collaborate and share resources with other devices. Method 2000 may be implemented in a computing device having a processor configured with processor-executable instructions to perform the operations of the method 2000. In block 2001, the processor may commence operation by executing an application associated with a first head mounted device.” ¶0219] Also, as described above, sharing of image and audio data generated by one or more of the head mounted devices with a server may enable others to observe the collaborations in a virtual or augmented reality experience by seeing and hearing the same thing as participants by wearing a head mounted device that receives image and audio data from the server. By enabling bi-directional communications between observer head mounted devices, and between the server and participant head mounted devices, the observers wearing head mounted devices may also have the ability to interact with virtual objects seen in the head mounted displays. Observer interactions with virtual objects may include touching the augmentation to cause an effect, defining an interactive area or anchor point on the physical surface (effectively adding a new augmentation to the shared experience), and interacting with the shared mixed reality scene via gestural and/or audio inputs. Any of such changes in the virtual experience made by observers may be reflected in the head mounted displays worn by the participants and other observers.” ¶0303 “FIG. 38 illustrates a high level diagram of a first and a second head mounted device system 3800 and 3800a illustrating how a second head mounted device may provide pointing coordinates and gesture controls for implementation by a first head mounted device. The primary head mounted device system 3800 may include a first head mounted or body mounted camera array 3801 and a first processor 3804 operable with a peer to peer based arrangement. A first processor 3804 may be operable as a host processor and a second processor 3805 may be operable as a secondary system. A second head mounted device system 3800a may act as system that receives a generated image for display from a primary system 3800. The second head mounted device system 3800a may include a head mounted or body mounted camera array 3802 and a second processor 3805. A display system 3803 may be also be provided for the user to view three-dimensional images. The head mounted or body mounted camera array 3801 may provide the image and distance data to the first processor 3804, which generates and provides the image data to the display system 3803. The primary processor 3804 may provide the image to the second processor 3805, and the second head mounted device may provide point coordinates and gesture controls to the primary processor 3804. Image and distance data and provided to the processors 3804 and 3805 whereby a primary processor generates a virtual object and displays the image on a display system 3803 and also communicates the image to the second processor 3805 for display. The second processor 3805 may detect user gestures as user inputs, such as pointing to locations for anchor surfaces or moving objects and control commands, and provide those point and gesture controls to the first processor where the inputs may be processed.)
Regarding claim 14, MACIOCCI teaches the method of claim 13 further comprising generating modified user interface data as a function of the user selection (¶0075 “FIG. 1 illustrates a user using a head mounted device 10. The head mounted device 10 may enable the user to designate nearby surfaces, such as a wall 12, as a virtual "flat panel screen" 16. The user may identify a nearby surface 16 using an input command. When multiple users are equipped with head mounted devices 10 connected to a common network or database, some or all of those users may see the same virtual object 14 at the same time, which enables collaboration and group discussions regarding the virtual object as if it were a real world object. ¶0076 “The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface. This may be beneficial for collaboration among a group of users, because the virtual object 14 may be a collaborative focal point for a conversation regardless of the location and viewing perspective of each user. For example, a first user may read media on the anchor surface or watch a presentation given by a second user. This will give the first user the appearance that the virtual object 14 is a real world or physical object similar to a flat panel screen, except that the first user may change the anchor surface 16 to a different surface or object in the room without disruption.”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”)
Regarding claim 15, MACIOCCI teaches the method of claim 13 further comprising receiving location data and generating location-based user interface data (¶0164] “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”; ¶0230 “Each device 2205 and 2210 may embed location data into the data collected pertaining to the mapped and scanned image and scanned surfaces. For example, a first head mounted device 2205 may scan a room including objects in the room. The scanning may result in the aggregation and collection of positional data for the objects, contour data of the objects, distance data from the object to the head mounted device, and orientation data of the head mounted device and the objects. The scanning may result in data, which may be communicated to the router 2275. Together with the data, the first head mounted device 2205 processor may embed location data into the scanned data. The location data may be coordinates in longitude, latitude and elevation. The first communication device 2205 designates each surface in a local physical environment. The processor may be able to identify which shared data may be placed on each surface so another device may quickly be able to located and utilize the data.” ¶0110 “In an embodiment, the processor within or coupled to the head mounted device 10a may receive an input indicating a standby location for a virtual object 14. The standby location may be a location where an initial condition of the virtual object 14 can be displayed as not anchored or fixed to a real world surface. The standby location may be a location where the virtual object 14 is "free floating" on the display unconnected to a real world object. Alternatively, the standby location can be a different anchor surface 16 located in the image, for example, on a ceiling, or a repeated and familiar location for the user. The standby location may be a place or surface where the object can be "stored" until the user takes further action to anchor the virtual object 14 to an anchor surface. The processor within or coupled to the head mounted device 10a may calculate parameters including distance and orientation with respect to the head mounted or body mounted camera that corresponds to the standby location and the processor may display the virtual object 14 with the proper perspective for the standby location. The standby location may be displayed as free floating and may appear to be movable and unconnected to surfaces in the image as the user turns his/her head and moves about the room.”; ¶0165] In determination block 908, the processor of the second head mounted device may determine whether the second user would like to select a new anchor surface to anchor the virtual object in the displayed image. For example, the second user may wish to anchor the image on a surface in the displayed image that may be convenient during collaboration such as a physical desk top. In an embodiment, the virtual object may be anchored on a virtual physical surface, such as, for example, a virtual table, which may appear within the rendered image.”)
Regarding claim 16, MACIOCCI teaches the method of claim 31 further comprising receiving object data and generating object-based user interface data (¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”;  ¶0306 “For example, the first user system 3900a may scan an area with infrared light and may measure a time of flight of the reflected infrared light to a gating mechanism. This may be utilized to determine the shape of objects in a predetermined area and may also be utilized to determine a distance parameter of the objects. The first user system 3900a may wirelessly communicate the distance parameter to the sever 3906. The cloud server 3906 may utilize the scanned data to generate an image including a virtual object. The virtual object may be generated in an image and wirelessly communicated to the display system 3901 and the second head mounted device 3900b together with scanned data of the predetermined area.”)
Regarding claim 18, MACIOCCI teaches the method of claim 13 further comprising: receiving physical coordinate data for a location of the wireless device(¶0162 “With a coordinate frame of reference identified, structures and surfaces within view of the users may be identified or linked to the coordinate system by using distance measurements from the user (e.g., from distance sensors and/or processing of stereo images) to various coordinate defining surfaces (e.g., walls, floor and ceiling) and to various objects and surfaces in view of the head mounted display. A simple geometric coordinate translation algorithm may then be used to translate user-relative coordinates of objects and surfaces to a general room coordinate map. Thus, the result of this processing may be to generate a data set of coordinate vectors (e.g., 3 coordinate distances) for each object or surface in the room within a general reference frame. A head mounted device may use this coordinate database to determine its own location within the room. Then, knowing its own location within a coordinate database for the room, the processor can calculate distances and directions from the head mounted device to all objects and surfaces in the room using simple Cartesian coordinate transformation algorithms. In the situation of the users being outdoors, the general reference frame may be based upon geographic coordinates, which may be arbitrarily selected and tied to or determined from GPS system measurements.”;¶ 0170 “In block 1002 of method 1000 the processor may receive position data from a locating device associated with the head mounted device, such as a Global Positioning Unit (GPS) or any other space-based global navigation satellite system (GNSS) receiver, or navigation device associated with the head mounted device. For example, the location device may be a device that determines a location from a radio network base station. In another embodiment, the head mounted device may receive local positional data from a local device, such as a cloud server, or from a wireless communication network base station. In a further embodiment, the user may provide an input (e.g., a voice command or button press) indicating the head mounted device is entering a new location and/or starting a new collaboration session. In a further embodiment, the head mounted device may receive peer network advertisements from other devices and determine from a new advertisement that the device has entered a new location ¶0164 “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”); and generating virtual coordinate data for locations in a virtual field around the wireless device (¶0239] FIG. 25A illustrates an embodiment of a system 2500 with three mobile devices 2501, 2502, and 2503 and a server 2504. The devices 2501-2503 and the server 2054 exchange scanned data and map information. The map may include scanned parameters of a room. The map may include an identification of surfaces in the image, such as a flat screen display 2530 and a table 2532, including shapes and sizes of objects in the image. The map may also include a distance and angle that the objects are located from the device, or coordinate locations within a frame of reference linked to room or arbitrary coordinates. For example, the map may identify locations of objects in terms of a number of meters from an origin along three perpendicular coordinate axes, such as along the three axes (e.g., length, width, height) defining a particular corner of the room. The map may include a header that relates to a three-dimensional position and location of the device where the objects were captured. Map data may be uploaded to a server 2504 from each position where the device scans image data, and the server may use distance measurements and images from all head mounted devices and from all locations to build a map based on the frame of reference linked to the room. To do so, the server 2504 may perform a coordinate transformation on all received location data to transform distance measurements from head-mounted device-centric spherical coordinates (i.e., distance and angle from the head mounted device to each object) to an arbitrary rectilinear coordinate system, such as to locate objects with respect to room length, width and height coordinates. The mathematics and algorithms for accomplishing such coordinate transformations are well known in the art.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”) in view of Coile et al, IDS, U.S Patent Application No.20070088822 (“Coile”)
Regarding claim 5, MACIOCCI teaches the system of claim 1 wherein the wireless device comprises a virtual machines associated with an image object (¶[0304] FIG. 39 illustrates a system 3900 that operates in a cloud configuration where point and gesture controls and image data information may be stored on and relayed to others (e.g., in a multicast) by a cloud server 3906. This system enables virtual object and display data to be wirelessly communicated to collaborating head mounted display systems 3900a and 3900b. The system 3900 also enables other computing devices, including other head mounted devices, to monitor the data exchanges taking place between the collaborating head mounted display systems 3900a and 3900b. In this manner, the collaboration may be viewed by a wider audience.”) MACIOCCI is understood to be silent on the remaining limitations of claim 5
In the same field of endeavor,  Colie teaches  a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to control the state for the image object (¶0066 “A virtual machine object 210 contains information about the virtual machine which is being simulated. Specifically, virtual machine object 210 includes the virtual machine's IP address and its physical machine association interval. The physical machine association interval is the maximum period of time between connections during which the virtual machine will ensure that a given client will continue to access the same physical server for subsequent connections. Virtual machine object 210 also includes a variable which records the state of the virtual machine (i.e., in service, out of service, or failed). Virtual machine object 210 also includes pointers to link objects which enable it to search among the physical machines for the best machine to handle a given connection request. The structure of virtual machine object 210 is shown in more detail in FIG. 3A. As noted above, the present invention also allows a given site to have multiple virtual addresses. In such cases, the Local Director will include multiple virtual machine objects, one for each virtual address.”)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify collaboration among multiple users of MACIOCCI including state of the virtual machine in virtual machine object as seen in Colie because this modification would achieve expected benefits of providing a status of virtual machine. 
Thus, the combination of MACIOCCI and Colie teaches wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to control the state for the image object.
Regarding claim 6, MACIOCCI teaches the system of claim 1 wherein the wireless device comprises a virtual machine associated with an image object (¶0304] FIG. 39 illustrates a system 3900 that operates in a cloud configuration where point and gesture controls and image data information may be stored on and relayed to others (e.g., in a multicast) by a cloud server 3906. This system enables virtual object and display data to be wirelessly communicated to collaborating head mounted display systems 3900a and 3900b. The system 3900 also enables other computing devices, including other head mounted devices, to monitor the data exchanges taking place between the collaborating head mounted display systems 3900a and 3900b. In this manner, the collaboration may be viewed by a wider audience.”) receive a user control that has been extracted from the image data for the image object. (¶0124] The scene manager block 510 of the controller may receive data from the scene sensor 500 and construct the virtual representation of the physical environment. For example, a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room. Such distance measurements may be used to determine the location, size and shape of objects in the room and to generate a map of the scene. Once a map is formulated, the scene manager block 510 may link the map to other generated maps to form a larger map of a predetermined area. In an embodiment, the scene and distance data may be transmitted to a server or other computing device which may generate an amalgamated or integrated map based on the image, distance and map data received from a number of head mounted devices (and over time as the user moved about within the scene). Such an integrated map data made available via wireless data links to the head mounted device processors. The other maps may be maps scanned by the instant device or by other head mounted devices, or may be received from a cloud service. The scene manager 510 may identify surfaces and track the current position of the user based on data from the scene sensors 500. The user control block 515 may gather user control inputs to the system, for example audio commands, gestures, and input devices (e.g., keyboard, mouse). In an embodiment, the user control block 515 may include or be configured to access a gesture dictionary to interpret user body part movements identified by the scene manager 510, As discussed above a gesture dictionary may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on or in close proximity to the apparent location of a virtual object in a generated display. The user control block 515 may also recognize compound commands. This may include two or more commands. For example, a gesture and a sound (e.g. clapping) or a voice control command (e.g. `OK` detected hand gesture made and combined with a voice command or a spoken word to confirm an operation). When a user control 515 is identified the controller may provide a request to another subcomponent of the device 10.”; ¶0134) MACIOCCI is understood to be silent on the remaining limitations of claim 6
In the same field of endeavor, Colie teaches wherein the device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to receive a user control that has been extracted from the image data for the image object. (0066] A virtual machine object 210 contains information about the virtual machine which is being simulated. Specifically, virtual machine object 210 includes the virtual machine's IP address and its physical machine association interval. The physical machine association interval is the maximum period of time between connections during which the virtual machine will ensure that a given client will continue to access the same physical server for subsequent connections. Virtual machine object 210 also includes a variable which records the state of the virtual machine (i.e., in service, out of service, or failed). Virtual machine object 210 also includes pointers to link objects which enable it to search among the physical machines for the best machine to handle a given connection request. The structure of virtual machine object 210 is shown in more detail in FIG. 3A. As noted above, the present invention also allows a given site to have multiple virtual addresses. In such cases, the Local Director will include multiple virtual machine objects, one for each virtual address.”) In addition, the same motivation is used as the rejection for claim 5.
Thus, the combination of MACIOCCI and Colie teaches wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to receive a user control that has been extracted from the image data for the image object.
2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”) in view of Bokor et al,  U.S Patent Application No. 20100094890 (“Bokor”)
Regarding claim 9, MACIOCCI teaches the system of claim 8 wherein the virtual coordinate data (¶0239] FIG. 25A illustrates an embodiment of a system 2500 with three mobile devices 2501, 2502, and 2503 and a server 2504. The devices 2501-2503 and the server 2054 exchange scanned data and map information. The map may include scanned parameters of a room. The map may include an identification of surfaces in the image, such as a flat screen display 2530 and a table 2532, including shapes and sizes of objects in the image. The map may also include a distance and angle that the objects are located from the device, or coordinate locations within a frame of reference linked to room or arbitrary coordinates. For example, the map may identify locations of objects in terms of a number of meters from an origin along three perpendicular coordinate axes, such as along the three axes (e.g., length, width, height) defining a particular corner of the room. The map may include a header that relates to a three-dimensional position and location of the device where the objects were captured. Map data may be uploaded to a server 2504 from each position where the device scans image data, and the server may use distance measurements and images from all head mounted devices and from all locations to build a map based on the frame of reference linked to the room. To do so, the server 2504 may perform a coordinate transformation on all received location data to transform distance measurements from head-mounted device-centric spherical coordinates (i.e., distance and angle from the head mounted device to each object) to an arbitrary rectilinear coordinate system, such as to locate objects with respect to room length, width and height coordinates. The mathematics and algorithms for accomplishing such coordinate transformations are well known in the art.”),  an Internet protocol address (¶0104] Either of the first and second head mounted devices 10a, 10b may initiate a collaboration session and send a request for such a session to the other via a network, such as the Internet, such as by sending messages to the IP address associated with the other head mounted device. In another embodiment, the head mounted device 10a may communicate with the second head mounted device 10b via a server that includes program instructions to execute a service to share resources among the two devices 10a and 10b.”) MACIOCCI is understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Bokor teaches wherein the virtual coordinate data is incorporated into an Internet protocol address (abstract, “ Mapping of a universal resource locator (URL) to a virtual world location may include receiving a URL for access to an entity, accessing a mapping of the URL to coordinates of a location of the entity in a virtual world, and providing access to the entity in the virtual world. A device that may include a network interface, the network interface being configured to receive a URL and provide access to a virtual world, and a memory, the memory containing at least one mapping of a URL to coordinates in the virtual world.” “¶0029-0031 “ FIG. 1 shows a flowchart of a process for mapping a URL to a location according to an exemplary embodiment of the present invention. In the process 100 in block 101, a URL for access to an entity may be received. In block 102, a mapping of the URL to the coordinates of a location of the entity in a virtual world may be accessed. In block 103, access may be provided to the entity in the virtual world. ¶0031] FIG. 3 shows a flowchart of a process for mapping a URL to a virtual world location according to still another exemplary embodiment of the present invention. In the process 300 in block 301 a URL for access to an entity may be received. In block 302 a mapping of the URL to coordinates of the location of the entity in a virtual world may be accessed. In block 303, access may be provided to the entity in the virtual world. In block 304, information may be received that the entity has been moved to a different location. In block 305, the mapping may be revised to map the URL to the different location.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify collaboration among multiple users of MACIOCCI with mapping URL to the coordinate of a location of entity in a virtual world as seen in Bokor because this modification would provide access to the entity in the virtual world (abstract of Bokor).
Thus, the combination of MACIOCCI and Bokor teaches wherein the virtual coordinate data is incorporated into an Internet protocol address
3.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”) in view of Block et al, IDS, U.S Patent Application No. 20110183732 (“Block”)
Regarding claim 11, MACIOCCI teaches the system of claim 8 wherein the augmented reality coordinate system is configured to receive image data that includes real object image data and spatial data (¶0111] In an embodiment, the processor within or coupled to the head mounted device 10a may capture an image with a head mounted or body mounted camera or cameras which may be full-color video cameras. Distances to objects within the imaged scene may be determined via trigonometric processing of two (or more) images obtained via a stereo camera assembly. Alternatively or in addition, the head mounted device may obtain spatial data (i.e., distances to objects in the images) using a distance sensor which measures distances from the device to objects and surfaces in the image. In an embodiment, the distance sensor may be an infrared light emitter (e.g., laser or diode) and an infrared sensor. In this embodiment, the head mounted device may project infrared light as pulses or structured light patterns which reflect from objects within the field of view of the device's camera. The reflected infrared laser light may be received in a sensor, and spatial data may be calculated based on a measured time or phase shift between the emitted and received light. In another embodiment, the distance sensor may be an ultrasound emitter and receiver. In this embodiment, the head mounted device may emit ultrasound pulses, which reflect from objects within the field of view of the device's camera. An ultrasound receiver senses reflected ultrasound, and calculates spatial data based on a measured time between sound emissions and received reflected ultrasound. In a third embodiment, distances to objects may be estimated by measuring changes in angles in subsequent images in a video stream as the user's head moves and applying trigonometric analyses to the sequence of images. By including motion and/or relative position sensors in the head mounted device, changes in viewing angle may be correlated to changes in camera position, from which object/surface distances and locations may be calculated using trigonometric algorithms. Any combination of these distance-measuring methods may be combined to further refine the distance measurements obtained by the head mounted device.”) and to generate virtual coordinate data for a real object associated with the real object image data (0246] Alternatively, the device 2501 may compare the age of the scanned data to a threshold value and may make a determination whether to scan the entire area. For example the device 2501 may calculate a time to scan an entire room and may accept or reject a stale map if the time to scan the entire room is above a predetermined limit based on a processing requirement. Alternatively, the device 2501 may monitor a location of other devices 2502, 2503 and form a request to receive a scanned image based on the monitored location. For example, the device 2501 may determine that the devices 2502, 2503 are in a different far area located far away and a request for a map is likely to render irrelevant data (not useful) and formulating a request is unnecessary. In yet another embodiment, if several devices 2501, 2502 and 2503 are present each device may scan different areas in the room in order to scan a room in a more rapid manner.”) MACIOCCI is understood to be silent on spatial grid data.
 In the same field of endeavor, Block teaches spatial grid data and to generate virtual coordinate data for a real object associated with the real object image data (¶0073 “The flow 400 continues at processing block 408, where the system presents the overlay objects superimposed over the video feed. For example, the system can generate a computerized grid of the casino's floor layout and overlay the video feed over the computerized grid. The computerized grid may contain spatial coordinates for casino objects (e.g., landmarks, machinery, etc.). The casino floor objects may appear on the spatial grid as computerized object identifiers. The computerized object identifiers exist on the grid and identify the location of the casino floor objects in relation to the spatial coordinates. The system also knows the locations of the monitoring devices, and therefore can determine where captured imagery exists in relation to the spatial coordinates on the computerized grid. As a result, the monitoring server can superimpose the video feed over the grid so that the video images of casino objects overlay with the computerized, but undisplayed, object identifiers. The system can generate one or more clear layers, and superimpose the clear layer over the video feed. The system can then superimpose the overlay objects onto the clear layer, giving the appearance of a video feed with overlay objects on top of casino floor objects. The result may look like the display 120 in FIG. 1, which shows a video casino floor map 123 of the casino floor 117 with one or more overlay objects (e.g., dynamic images 125, 126 and pop-up displays 128, 129) presented on top of a live video feed.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify calculating spatial data of MACIOCCI with generating spatial grid as seen in Block because this modification would superimpose the overlay object (¶0008 of Block).
Thus, the combination of MACIOCCI and Block teaches wherein the augmented reality coordinate system is configured to receive image data that includes real object image data and spatial grid data and to generate virtual coordinate data for a real object associated with the real object image data
Regarding claim 19, MACIOCCI teaches the method of claim 13 further comprising: receiving real object image data and spatial data (¶0111] In an embodiment, the processor within or coupled to the head mounted device 10a may capture an image with a head mounted or body mounted camera or cameras which may be full-color video cameras. Distances to objects within the imaged scene may be determined via trigonometric processing of two (or more) images obtained via a stereo camera assembly. Alternatively or in addition, the head mounted device may obtain spatial data (i.e., distances to objects in the images) using a distance sensor which measures distances from the device to objects and surfaces in the image. In an embodiment, the distance sensor may be an infrared light emitter (e.g., laser or diode) and an infrared sensor. In this embodiment, the head mounted device may project infrared light as pulses or structured light patterns which reflect from objects within the field of view of the device's camera. The reflected infrared laser light may be received in a sensor, and spatial data may be calculated based on a measured time or phase shift between the emitted and received light. In another embodiment, the distance sensor may be an ultrasound emitter and receiver. In this embodiment, the head mounted device may emit ultrasound pulses, which reflect from objects within the field of view of the device's camera. An ultrasound receiver senses reflected ultrasound, and calculates spatial data based on a measured time between sound emissions and received reflected ultrasound. In a third embodiment, distances to objects may be estimated by measuring changes in angles in subsequent images in a video stream as the user's head moves and applying trigonometric analyses to the sequence of images. By including motion and/or relative position sensors in the head mounted device, changes in viewing angle may be correlated to changes in camera position, from which object/surface distances and locations may be calculated using trigonometric algorithms. Any combination of these distance-measuring methods may be combined to further refine the distance measurements obtained by the head mounted device.”); and generating virtual coordinate data for a real object associated with the real object image data(¶0246] Alternatively, the device 2501 may compare the age of the scanned data to a threshold value and may make a determination whether to scan the entire area. For example the device 2501 may calculate a time to scan an entire room and may accept or reject a stale map if the time to scan the entire room is above a predetermined limit based on a processing requirement. Alternatively, the device 2501 may monitor a location of other devices 2502, 2503 and form a request to receive a scanned image based on the monitored location. For example, the device 2501 may determine that the devices 2502, 2503 are in a different far area located far away and a request for a map is likely to render irrelevant data (not useful) and formulating a request is unnecessary. In yet another embodiment, if several devices 2501, 2502 and 2503 are present each device may scan different areas in the room in order to scan a room in a more rapid manner.”) MACIOCCI is understood to be silent on spatial grid data.
In the same field of endeavor, Block teaches receiving spatial grid data; and generating virtual coordinate data for a real object associated with the real object image data (¶0073 “The flow 400 continues at processing block 408, where the system presents the overlay objects superimposed over the video feed. For example, the system can generate a computerized grid of the casino's floor layout and overlay the video feed over the computerized grid. The computerized grid may contain spatial coordinates for casino objects (e.g., landmarks, machinery, etc.). The casino floor objects may appear on the spatial grid as computerized object identifiers. The computerized object identifiers exist on the grid and identify the location of the casino floor objects in relation to the spatial coordinates. The system also knows the locations of the monitoring devices, and therefore can determine where captured imagery exists in relation to the spatial coordinates on the computerized grid. As a result, the monitoring server can superimpose the video feed over the grid so that the video images of casino objects overlay with the computerized, but undisplayed, object identifiers. The system can generate one or more clear layers, and superimpose the clear layer over the video feed. The system can then superimpose the overlay objects onto the clear layer, giving the appearance of a video feed with overlay objects on top of casino floor objects. The result may look like the display 120 in FIG. 1, which shows a video casino floor map 123 of the casino floor 117 with one or more overlay objects (e.g., dynamic images 125, 126 and pop-up displays 128, 129) presented on top of a live video feed.”) In addition, the same motivation is used as the rejection for claim 11.
Thus, the combination of MACIOCCI and Block teaches receiving real object image data and spatial grid data; and generating virtual coordinate data for a real object associated with the real object image data.
4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”) in view of Angus et al, IDS, U.S Patent Application No. 20090112569 (“Angus”)
Regarding claim 17, MACIOCCI teaches the method of claim 13 further comprising a virtual machine (¶0304] FIG. 39 illustrates a system 3900 that operates in a cloud configuration where point and gesture controls and image data information may be stored on and relayed to others (e.g., in a multicast) by a cloud server 3906. This system enables virtual object and display data to be wirelessly communicated to collaborating head mounted display systems 3900a and 3900b. The system 3900 also enables other computing devices, including other head mounted devices, to monitor the data exchanges taking place between the collaborating head mounted display systems 3900a and 3900b. In this manner, the collaboration may be viewed by a wider audience.”) MACIOCCI is understood to be silent on the remaining limitations of claim 17
In the same field of endeavor, Angus teaches instantiating a virtual machine for the user interface control, wherein the virtual machine is used to control a state of the user interface control (¶0082] Virtual machine 610, virtual machine 612, virtual machine 614, and virtual network 608 are components that are simulated for the particular virtual network. Control base 606 is a user interface for the simulation and provides an interface, such as control user interface 510 or control user interface 526 in FIG. 5. Control base 606, in one embodiment, may be a set of web pages that allows a user to start and stop a simulation as well as select various configurations. Further, control base 606 also may allow a user to restore or revert the simulation to a prior state or actually enter specific parameters.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify collaboration among multiple users of MACIOCCI with having virtual machine and user interface control as seen in Angus because this modification would simulate a network (¶0078 of Angus).
Thus, the combination of MACIOCCI and Angus teaches comprising instantiating a virtual machine for the user interface control, wherein the virtual machine is used to control a state of the user interface control.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MACIOCCI, IDS, U.S Patent Application No. 20120249741 (“MACIOCCI”) in view of Angus et al, IDS, U.S Patent Application No. 20090112569 (“Angus”) further in view of Block et al, IDS, U.S Patent Application No. 20110183732 (“Block”)
Regarding independent claim 20, MACIOCCI teaches in a system for providing an augmented reality interface that includes a head mounted display having a wireless data interface, a camera and a display, the head mounted display configured to receive user interface data and to generate a user interface using the display and to receive image data from the camera and to transmit the image data over the wireless data interface to a wireless network, and a wireless device configured to generate the wireless network, to transmit the user interface data to the head mounted display, to receive the image data from the head mounted display and to generate modified user interface data as a function of the image data, wherein the wireless device comprises an augmented reality interface system configured to 1) receive location data and to generate location-based user interface data, 2) receive object data and to generate object-based user interface data, and 3) generate a virtual user interface and to extract user interface interaction data from the image data, wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to control the state for the image object, wherein the wireless device comprises a plurality of virtual machines, each associated with an image object that has state, wherein the virtual machine for each image object is used to receive a user control that has been extracted from the image data for the image object, one or more user controls generated in the display by the wireless device, an augmented reality coordinate system configured to receive physical coordinate data for a location of the wireless device and to generate virtual coordinate data for locations in a virtual field around the wireless device, wherein the virtual coordinate data is incorporated into an Internet protocol address, wherein the virtual coordinate data is three dimensional virtual coordinate data, wherein the augmented reality coordinate system is configured to receive image data that includes real object image data and spatial grid data and to generate virtual coordinate data for a real object associated with the real object image data, wherein the augmented reality coordinate system is configured to receive wireless signal data associated with the real object and to modify the virtual coordinate data for the real object as a function of the wireless signal data (the preamble claim has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone), a method comprising:
wirelessly transmitting user interface data from a wireless device to a head mounted display to cause the head mounted display and to generate a user interface control (¶0109 “In an embodiment, the second user wearing the second head mounted device 10b may provide an input to summon a new virtual object from a personal data space (e.g., cloud or mobile device) and add the new virtual object to a shared display so the first user also sees it in the first head mounted device 10a. In an embodiment, the first head mounted device 10a may receive a prompt which informs the user that a third virtual object is present and requests a user input or command to accept and display the third virtual object. The user may select a new physical surface to anchor the new virtual object to, or may accept the anchor surface selected by the second user.”; ¶0097 “In various embodiments, the second user may provide inputs to the second head mounted device 10b to control or change the orientation, size, and shape (e.g., perspective) of the virtual object 14b. For example, the second user utilizing a detected gesture input command may drag the corners of the virtual object 14b to make it larger or smaller. As another example, the second user may minimize the virtual object 10b and open a new application or virtual object”; ¶0124 “The scene manager block 510 of the controller may receive data from the scene sensor 500 and construct the virtual representation of the physical environment. For example, a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room. Such distance measurements may be used to determine the location, size and shape of objects in the room and to generate a map of the scene. Once a map is formulated, the scene manager block 510 may link the map to other generated maps to form a larger map of a predetermined area. In an embodiment, the scene and distance data may be transmitted to a server or other computing device which may generate an amalgamated or integrated map based on the image, distance and map data received from a number of head mounted devices (and over time as the user moved about within the scene). Such an integrated map data made available via wireless data links to the head mounted device processors. The other maps may be maps scanned by the instant device or by other head mounted devices, or may be received from a cloud service. The scene manager 510 may identify surfaces and track the current position of the user based on data from the scene sensors 500. The user control block 515 may gather user control inputs to the system, for example audio commands, gestures, and input devices (e.g., keyboard, mouse). In an embodiment, the user control block 515 may include or be configured to access a gesture dictionary to interpret user body part movements identified by the scene manager 510, As discussed above a gesture dictionary may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on or in close proximity to the apparent location of a virtual object in a generated display. The user control block 515 may also recognize compound commands. This may include two or more commands. For example, a gesture and a sound (e.g. clapping) or a voice control command (e.g. `OK` detected hand gesture made and combined with a voice command or a spoken word to confirm an operation). When a user control 515 is identified the controller may provide a request to another subcomponent of the device 10.” ¶0286 “FIG. 35 illustrates an embodiment method 3500 where a gestural command may be processed and recognized. In response to the gestural command, the processor may render a "virtual input device" on the virtual object so the user can utilize the virtual input device to manipulate the virtual object. The virtual input device may be a generated virtual object that can be controlled by tracking the movements of the user. For example, the virtual object may be a virtual pointer, or an icon or any other controllable virtual object selected by the user.”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”) ;
 wirelessly receiving image data from the head mounted display at the wireless device (¶0089 “In some implementations or situations, the second head mounted device 10b may receive image data from the first head mounted device 10a showing the virtual object anchored to the anchor surface 16. In such cases, the processor within or coupled to second head mounted device 10a may receive video data generated by the first head mounted device 10a via a wireless data link, and simply display the received video data as output video images.”); 
 processing the image data with a processor of the wireless device to extract a user selection of the user interface control(¶0085] In another embodiment, a mobile computing device, such as a smartphone with camera may operate as a `magic lens` for users that are not wearing a head mounted display. In this embodiment, a user with a computing device connected to a system via a wireless data link may view the virtual objects on the device's display. This allows those users without a head mounted device to view the virtual objects and structures in the image, such as the anchor surface, in a manner similar to the way it appears on head mounted displays. For example, a first user may view a virtual object 14 connected to a wall on a head mounted display which communicates the image data to a second user's smartphone or PDA display so the second user may view the virtual object 14 as it appears anchored on a wall or other surface. In another embodiment, modular pico projectors may be linked to a mobile device and used to project images of virtual objects.” ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”; ¶0217] FIG. 20 illustrates an embodiment method 2000 for using a server to share location coordinate data and scanned data between at least two head mounted devices to render a virtual object. For example, a processor may share data over a communication network for use by multiple devices so the devices may process image data, positional data, orientation data, distance data and more quickly render a virtual object in an image by obtaining shared data or may share other data useful for collaboration purposes between software applications. For example, one user may be able to access another user's files stored in memory. The method 2000 enables a processor to collaborate and share resources with other devices. Method 2000 may be implemented in a computing device having a processor configured with processor-executable instructions to perform the operations of the method 2000. In block 2001, the processor may commence operation by executing an application associated with a first head mounted device.” ¶0219] Also, as described above, sharing of image and audio data generated by one or more of the head mounted devices with a server may enable others to observe the collaborations in a virtual or augmented reality experience by seeing and hearing the same thing as participants by wearing a head mounted device that receives image and audio data from the server. By enabling bi-directional communications between observer head mounted devices, and between the server and participant head mounted devices, the observers wearing head mounted devices may also have the ability to interact with virtual objects seen in the head mounted displays. Observer interactions with virtual objects may include touching the augmentation to cause an effect, defining an interactive area or anchor point on the physical surface (effectively adding a new augmentation to the shared experience), and interacting with the shared mixed reality scene via gestural and/or audio inputs. Any of such changes in the virtual experience made by observers may be reflected in the head mounted displays worn by the participants and other observers.” ¶0303 “FIG. 38 illustrates a high level diagram of a first and a second head mounted device system 3800 and 3800a illustrating how a second head mounted device may provide pointing coordinates and gesture controls for implementation by a first head mounted device. The primary head mounted device system 3800 may include a first head mounted or body mounted camera array 3801 and a first processor 3804 operable with a peer to peer based arrangement. A first processor 3804 may be operable as a host processor and a second processor 3805 may be operable as a secondary system. A second head mounted device system 3800a may act as system that receives a generated image for display from a primary system 3800. The second head mounted device system 3800a may include a head mounted or body mounted camera array 3802 and a second processor 3805. A display system 3803 may be also be provided for the user to view three-dimensional images. The head mounted or body mounted camera array 3801 may provide the image and distance data to the first processor 3804, which generates and provides the image data to the display system 3803. The primary processor 3804 may provide the image to the second processor 3805, and the second head mounted device may provide point coordinates and gesture controls to the primary processor 3804. Image and distance data and provided to the processors 3804 and 3805 whereby a primary processor generates a virtual object and displays the image on a display system 3803 and also communicates the image to the second processor 3805 for display. The second processor 3805 may detect user gestures as user inputs, such as pointing to locations for anchor surfaces or moving objects and control commands, and provide those point and gesture controls to the first processor where the inputs may be processed.)
generating modified user interface data as a function of the user selection ((¶0075 “FIG. 1 illustrates a user using a head mounted device 10. The head mounted device 10 may enable the user to designate nearby surfaces, such as a wall 12, as a virtual "flat panel screen" 16. The user may identify a nearby surface 16 using an input command. When multiple users are equipped with head mounted devices 10 connected to a common network or database, some or all of those users may see the same virtual object 14 at the same time, which enables collaboration and group discussions regarding the virtual object as if it were a real world object. ¶0076 “The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface. This may be beneficial for collaboration among a group of users, because the virtual object 14 may be a collaborative focal point for a conversation regardless of the location and viewing perspective of each user. For example, a first user may read media on the anchor surface or watch a presentation given by a second user. This will give the first user the appearance that the virtual object 14 is a real world or physical object similar to a flat panel screen, except that the first user may change the anchor surface 16 to a different surface or object in the room without disruption.”; ¶0107 “ The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the same virtual object 14a and collaboration may occur between the users. Changes made at one location by one user may update and be shown at both the first and the second locations, i.e., changes to virtual object 14a in one location will be reflected in the virtual object 14b displayed in the other location. For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”); 
receiving location data and generating location-based user interface data(¶0164] “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”; ¶0230 “Each device 2205 and 2210 may embed location data into the data collected pertaining to the mapped and scanned image and scanned surfaces. For example, a first head mounted device 2205 may scan a room including objects in the room. The scanning may result in the aggregation and collection of positional data for the objects, contour data of the objects, distance data from the object to the head mounted device, and orientation data of the head mounted device and the objects. The scanning may result in data, which may be communicated to the router 2275. Together with the data, the first head mounted device 2205 processor may embed location data into the scanned data. The location data may be coordinates in longitude, latitude and elevation. The first communication device 2205 designates each surface in a local physical environment. The processor may be able to identify which shared data may be placed on each surface so another device may quickly be able to located and utilize the data.” ¶0110 “In an embodiment, the processor within or coupled to the head mounted device 10a may receive an input indicating a standby location for a virtual object 14. The standby location may be a location where an initial condition of the virtual object 14 can be displayed as not anchored or fixed to a real world surface. The standby location may be a location where the virtual object 14 is "free floating" on the display unconnected to a real world object. Alternatively, the standby location can be a different anchor surface 16 located in the image, for example, on a ceiling, or a repeated and familiar location for the user. The standby location may be a place or surface where the object can be "stored" until the user takes further action to anchor the virtual object 14 to an anchor surface. The processor within or coupled to the head mounted device 10a may calculate parameters including distance and orientation with respect to the head mounted or body mounted camera that corresponds to the standby location and the processor may display the virtual object 14 with the proper perspective for the standby location. The standby location may be displayed as free floating and may appear to be movable and unconnected to surfaces in the image as the user turns his/her head and moves about the room.”; ¶0165] In determination block 908, the processor of the second head mounted device may determine whether the second user would like to select a new anchor surface to anchor the virtual object in the displayed image. For example, the second user may wish to anchor the image on a surface in the displayed image that may be convenient during collaboration such as a physical desk top. In an embodiment, the virtual object may be anchored on a virtual physical surface, such as, for example, a virtual table, which may appear within the rendered image.”); 
receiving object data and generating object-based user interface data(¶0003 “The present application relates to an augmented or virtual reality system using a head mounted display, or other mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”;  ¶0306 “For example, the first user system 3900a may scan an area with infrared light and may measure a time of flight of the reflected infrared light to a gating mechanism. This may be utilized to determine the shape of objects in a predetermined area and may also be utilized to determine a distance parameter of the objects. The first user system 3900a may wirelessly communicate the distance parameter to the sever 3906. The cloud server 3906 may utilize the scanned data to generate an image including a virtual object. The virtual object may be generated in an image and wirelessly communicated to the display system 3901 and the second head mounted device 3900b together with scanned data of the predetermined area.”);
receiving physical coordinate data for a location of the wireless device (¶0162 “With a coordinate frame of reference identified, structures and surfaces within view of the users may be identified or linked to the coordinate system by using distance measurements from the user (e.g., from distance sensors and/or processing of stereo images) to various coordinate defining surfaces (e.g., walls, floor and ceiling) and to various objects and surfaces in view of the head mounted display. A simple geometric coordinate translation algorithm may then be used to translate user-relative coordinates of objects and surfaces to a general room coordinate map. Thus, the result of this processing may be to generate a data set of coordinate vectors (e.g., 3 coordinate distances) for each object or surface in the room within a general reference frame. A head mounted device may use this coordinate database to determine its own location within the room. Then, knowing its own location within a coordinate database for the room, the processor can calculate distances and directions from the head mounted device to all objects and surfaces in the room using simple Cartesian coordinate transformation algorithms. In the situation of the users being outdoors, the general reference frame may be based upon geographic coordinates, which may be arbitrarily selected and tied to or determined from GPS system measurements.”;¶ 0170 “In block 1002 of method 1000 the processor may receive position data from a locating device associated with the head mounted device, such as a Global Positioning Unit (GPS) or any other space-based global navigation satellite system (GNSS) receiver, or navigation device associated with the head mounted device. For example, the location device may be a device that determines a location from a radio network base station. In another embodiment, the head mounted device may receive local positional data from a local device, such as a cloud server, or from a wireless communication network base station. In a further embodiment, the user may provide an input (e.g., a voice command or button press) indicating the head mounted device is entering a new location and/or starting a new collaboration session. In a further embodiment, the head mounted device may receive peer network advertisements from other devices and determine from a new advertisement that the device has entered a new location ¶0164 “Turning to FIG. 9B, in block 905, a processor in the second head mounted device, which may be located a geographic distance away from the first user, may determine a location and viewing orientation of the second user. This may be accomplished using any of the locating methods described herein, including obtaining coordinate location data, compass data, and accelerometer data to determine a location and viewing angle of the head mounted device. In some cases the second head mounted device may determine its viewing angle by recognizing a part of the user's body present within the image, and from that infer a likely viewing perspective using an anatomical model. In another embodiment, the second user may provide an input to designate a surface on which to render a virtual object, and indicate the user's viewing perspective. In block 906, the processor may process the virtual object to render the virtual object appropriately for display from the second user's perspective. In block 907, the processor may generate an image in the second head mounted display based on the location and the orientation of the second user.”); 
generating virtual coordinate data for locations in a virtual field around the wireless device (¶0239] FIG. 25A illustrates an embodiment of a system 2500 with three mobile devices 2501, 2502, and 2503 and a server 2504. The devices 2501-2503 and the server 2054 exchange scanned data and map information. The map may include scanned parameters of a room. The map may include an identification of surfaces in the image, such as a flat screen display 2530 and a table 2532, including shapes and sizes of objects in the image. The map may also include a distance and angle that the objects are located from the device, or coordinate locations within a frame of reference linked to room or arbitrary coordinates. For example, the map may identify locations of objects in terms of a number of meters from an origin along three perpendicular coordinate axes, such as along the three axes (e.g., length, width, height) defining a particular corner of the room. The map may include a header that relates to a three-dimensional position and location of the device where the objects were captured. Map data may be uploaded to a server 2504 from each position where the device scans image data, and the server may use distance measurements and images from all head mounted devices and from all locations to build a map based on the frame of reference linked to the room. To do so, the server 2504 may perform a coordinate transformation on all received location data to transform distance measurements from head-mounted device-centric spherical coordinates (i.e., distance and angle from the head mounted device to each object) to an arbitrary rectilinear coordinate system, such as to locate objects with respect to room length, width and height coordinates. The mathematics and algorithms for accomplishing such coordinate transformations are well known in the art.”)
receiving real object image data and spatial data(¶0111] In an embodiment, the processor within or coupled to the head mounted device 10a may capture an image with a head mounted or body mounted camera or cameras which may be full-color video cameras. Distances to objects within the imaged scene may be determined via trigonometric processing of two (or more) images obtained via a stereo camera assembly. Alternatively or in addition, the head mounted device may obtain spatial data (i.e., distances to objects in the images) using a distance sensor which measures distances from the device to objects and surfaces in the image. In an embodiment, the distance sensor may be an infrared light emitter (e.g., laser or diode) and an infrared sensor. In this embodiment, the head mounted device may project infrared light as pulses or structured light patterns which reflect from objects within the field of view of the device's camera. The reflected infrared laser light may be received in a sensor, and spatial data may be calculated based on a measured time or phase shift between the emitted and received light. In another embodiment, the distance sensor may be an ultrasound emitter and receiver. In this embodiment, the head mounted device may emit ultrasound pulses, which reflect from objects within the field of view of the device's camera. An ultrasound receiver senses reflected ultrasound, and calculates spatial data based on a measured time between sound emissions and received reflected ultrasound. In a third embodiment, distances to objects may be estimated by measuring changes in angles in subsequent images in a video stream as the user's head moves and applying trigonometric analyses to the sequence of images. By including motion and/or relative position sensors in the head mounted device, changes in viewing angle may be correlated to changes in camera position, from which object/surface distances and locations may be calculated using trigonometric algorithms. Any combination of these distance-measuring methods may be combined to further refine the distance measurements obtained by the head mounted device.”); and 
generating virtual coordinate data for a real object associated with the real object image data (¶0246] Alternatively, the device 2501 may compare the age of the scanned data to a threshold value and may make a determination whether to scan the entire area. For example the device 2501 may calculate a time to scan an entire room and may accept or reject a stale map if the time to scan the entire room is above a predetermined limit based on a processing requirement. Alternatively, the device 2501 may monitor a location of other devices 2502, 2503 and form a request to receive a scanned image based on the monitored location. For example, the device 2501 may determine that the devices 2502, 2503 are in a different far area located far away and a request for a map is likely to render irrelevant data (not useful) and formulating a request is unnecessary. In yet another embodiment, if several devices 2501, 2502 and 2503 are present each device may scan different areas in the room in order to scan a room in a more rapid manner.”) MACIOCCI is understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Angus teaches  instantiating a virtual machine for the user interface control, wherein the virtual machine is used to control a state of the user interface control(¶0082] Virtual machine 610, virtual machine 612, virtual machine 614, and virtual network 608 are components that are simulated for the particular virtual network. Control base 606 is a user interface for the simulation and provides an interface, such as control user interface 510 or control user interface 526 in FIG. 5. Control base 606, in one embodiment, may be a set of web pages that allows a user to start and stop a simulation as well as select various configurations. Further, control base 606 also may allow a user to restore or revert the simulation to a prior state or actually enter specific parameters.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify collaboration among multiple users of MACIOCCI with having virtual machine and user interface control as seen in Angus because this modification would simulate a network (¶0078 of Angus).Both MACIOCCI and Angus are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Block teaches receiving spatial grid data; and generating virtual coordinate data for a real object associated with the real object image data (¶0073 “The flow 400 continues at processing block 408, where the system presents the overlay objects superimposed over the video feed. For example, the system can generate a computerized grid of the casino's floor layout and overlay the video feed over the computerized grid. The computerized grid may contain spatial coordinates for casino objects (e.g., landmarks, machinery, etc.). The casino floor objects may appear on the spatial grid as computerized object identifiers. The computerized object identifiers exist on the grid and identify the location of the casino floor objects in relation to the spatial coordinates. The system also knows the locations of the monitoring devices, and therefore can determine where captured imagery exists in relation to the spatial coordinates on the computerized grid. As a result, the monitoring server can superimpose the video feed over the grid so that the video images of casino objects overlay with the computerized, but undisplayed, object identifiers. The system can generate one or more clear layers, and superimpose the clear layer over the video feed. The system can then superimpose the overlay objects onto the clear layer, giving the appearance of a video feed with overlay objects on top of casino floor objects. The result may look like the display 120 in FIG. 1, which shows a video casino floor map 123 of the casino floor 117 with one or more overlay objects (e.g., dynamic images 125, 126 and pop-up displays 128, 129) presented on top of a live video feed.”)
Therefore, in combination of MACIOCCI and Angus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify calculating spatial data of MACIOCCI with generating spatial grid as seen in Block because this modification would superimpose the overlay object (¶0008 of Block).
Thus, the combination of MACIOCCI, Angus and Block teaches all limitations of claim 20.


							Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619